UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6866


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES RICHARD EDWARDS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:01-cr-00099-JCC-1)


Submitted:    February 26, 2009               Decided:   March 4, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Richard Edwards,      Appellant    Pro Se.    James L. Trump,
Assistant United States       Attorney,    Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles Richard Edwards appeals the district court’s

order    granting       his    motion     for    reduction       in     sentence      of

imprisonment pursuant to 18 U.S.C. § 3582(c)(2) (2006).                        We have

reviewed the record and find no reversible error.                       Accordingly,

we affirm for the reasons stated by the district court, United

States   v.    Edwards,       No.   1:01-cr-00099-JCC-1         (E.D.    Va.    May   6,

2008), and for the reasons expressed in our recent decision in

United States v. Dunphy, 551 F.3d 247, 253-56 (4th Cir. 2009).

We   dispense    with    oral       argument    because   the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          2